DETAILED ACTION

Drawings
In view of the amendments to the specification, the drawings have been re-evaluated and are now deemed compliant.  Accordingly, the drawings filed on January 13, 2021 are now approved by the examiner for examination purposes.

Election/Restrictions
Newly submitted Claims 23-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims as originally filed and treated on the merits were directed towards a “drawer slide” [product claims], while the newly submitted claims are directed towards a “a method of manufacturing a drawer slide” [method claims].
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 23-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer [US 3,074,766].  Meyer teaches of a drawer slide (fig. 1) comprising: an outermost linear member (10) manufactured as a single piece of metal (steel), the outermost linear member having a first end portion (left portion – fig. 1), a second end portion (right portion – fig. 1), a wall (40) and an interior side surface defining a first channel (shown in fig. 1), the wall extending transversely across the first channel at the second end portion (fig. 1); at least one intermediate slide member (14) to slide within the first channel, the intermediate slide member having a first end portion (left portion – fig. 1), a second end portion (right portion – fig. 1) including a second edge (shown), and an interior surface defining a second channel (note fig. 1), wherein the first end portion of the intermediate slide member is aligned with the first end portion of the outermost linear member when the intermediate slide member slides to a fully retracted position (fig. 2); and  -13-an innermost linear member (18) fitted to the intermediate slide member within the second channel, wherein the innermost linear member has a first end portion (left portion minus (45)) aligned with the first end portion of the intermediate slide member when the innermost slide member slides to a fully retracted position (fig. 2).  It is noted that the method of forming the device, i.e., milling, is not germane to the issue of patentability of the device itself when examining a product claim; therefore, the .
Claims 20 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haxton [US 2012/0093445].  Haxton teaches of a drawer slide (fig. 2) comprising: an outermost linear member (10) manufactured as a single piece of metal (aluminum), the outermost linear member having a first end portion (left portion – fig. 2), a second end portion (right portion – fig. 2), a wall (36) and an interior side surface defining a first channel (shown in fig. 2), the wall extending transversely across the first channel at the second end portion (fig. 2); at least one intermediate slide member (12) to slide within the first channel, the intermediate slide member having a first end portion (left portion – fig. 2), a second end portion (right portion – fig. 2) including a second edge (shown), and an interior surface defining a second channel (note fig. 2), wherein the first end portion of the intermediate slide member is aligned with the first end portion of the outermost linear member when the intermediate slide member slides to a fully retracted position (fig. 1); and  -13-an innermost linear member (14) fitted to the intermediate slide member within the second channel, wherein the innermost linear member has a first end portion (left portion – fig. 2) aligned with the first end portion of the intermediate slide member when the innermost slide member slides to a fully retracted position (fig. 1).  It is noted that the method of forming the device, i.e., milling, is not germane to the issue of patentability of the device itself when examining a product claim; therefore, the limitation “as a result of milling” has not been given patentable weight since the prior art’s end product is structurally similar to applicant’s claimed “drawer slide”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-9, 13-17 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Chi [US 2004/0130248].  Meyer teaches of a drawer slide (fig. 1) comprising: a first elongate linear member (10) manufactured as a single piece of metal, the first elongate linear member having a first end portion (left portion – fig. 1) including a first edge (left edge), a second end portion (right portion – fig. 1) including a wall (40), and an interior surface defining a first channel (shown in fig. 1) extending between the first end portion and the second end portion, the wall extending transversely across the first channel at the second end portion (fig. 1); a second elongate linear member (14) slidably located within the first channel, the second linear member having a first end portion (left portion – fig. 1) including a first edge (left edge), a second end portion (right portion – fig. 1) including a second edge (right edge), and an interior surface defining a second channel (shown in fig. 1) extending between the first end portion and the second end portion thereof, wherein interior side edges of the first elongate linear member and exterior side edges of the second elongate linear member further define a first pair of raceways (note fig. 3 for instance); and a plurality of ball bearings (20) disposed within each of the first raceways.  Meyer teaches applicant’s basic inventive claimed slide as outlined {mapped} above, but does not show alternating spacers associated with the bearings.  As to this feature, Chi is cited as an evidence reference for the known use of a bearing and spacer assembly (fig. 20 for instance) employed within a drawer slide (fig. 1) in an analogous art, wherein the slide utilizes a plurality of ball bearings (2005) and bearing spacers (2001) alternately disposed within bearing raceways.  According, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Meyer’s device so as to include bearing spacers as taught by Chi because this arrangement would enhance the usefulness of Meyer’s drawer slide by maintaining proper placement of the bearings relative to adjacent bearings {i.e., uniform spaced distance between bearings} thereby ensuring a smooth and consistent load bearing assembly.  It is noted that the method of forming the device, i.e., milling, is not germane to the issue of patentability of the device itself when examining a product claim; therefore, the limitation “as a result of milling” has not been given patentable weight since the prior art’s end product is structurally similar to applicant’s claimed “drawer slide”.  Regarding Claim 5, the wall extends partially through the depth of the first channel (fig. 1).  Regarding Claim 6, the first elongate linear member includes a pair of pins (22) extending towards the first channel at the first end portion thereof.  Regarding Claim 8, as modified, the second elongate linear member includes a pair of roll pins ((28) – col. 2, line 4) extending towards the first channel at the second end portion thereof, and the first elongate linear member includes a pair of roll pins (22) extending into the first channel from the first end portion thereof to confine the bearings and bearing spacers within the first bearing raceways.  Regarding Claim 9, the wall extends through an entire depth of the first channel (shown).  Regarding Claim 13, the drawer slide further comprising a third linear member (18) to slide within the second channel, the third elongate linear member having a first end portion (left portion – fig. 1) and a second end portion (right portion – fig. 1).  Regarding Claim 14, exterior side edges of the third elongate linear member and interior side edges of the second elongate linear member defines a pair of second bearing raceways (fig. 3 for instance).  Regarding Claim 15, as modified, a plurality of bearings (24) and bearing spacers would be alternatively disposed within each of the second bearing raceways.  Regarding Claim 16, the third elongate linear member includes a pair of roll pins (28) extending into the second channel at the second end portion thereof, and the second elongate linear member includes a pair of roll pins (26) extending into the second channel from the first end portion thereof to confine the bearings and bearing spacers within the second bearing raceways.  Regarding Claim 17, the third elongate linear member has an interior surface defining a third channel (36) so far as broadly claimed.  Regarding Claim 21, Meyer teaches applicant’s basic inventive claimed drawer slide as mapped above, including the members being made out of metal {steel}; but Meyer does not specify aluminum as the metal.  As to the incorporation of a specific metal, the position is taken that it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize a varying array of known materials (aluminum being one) for the manufacture of a linear member {drawer slide} depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 1-9 & 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rechberg [US 2008/0218046] in view of Meyer.  Rechberg teaches of a drawer slide (fig. 1) comprising: a first elongate linear member (10) manufactured as a single piece of metal, the first elongate linear member having a first end portion (left portion – fig. 4) including a first edge (left edge), a second end portion (right portion – fig. 4) including an end stop pin (17), and an interior surface defining a first channel (shown in fig. 4) extending between the first end portion and the second end portion, the pin extending transversely across the first channel at the second end portion (fig. 2); a second elongate linear member (20) slidably located within the first channel, the second linear member having a first end portion (left portion – fig. 4) including a first edge (left edge), a second end portion (right portion – fig. 4) including a second edge (right edge), and an interior surface defining a second channel (shown in fig. 4) extending between the first end portion and the second end portion thereof, wherein interior side edges of the first elongate linear member and exterior side edges of the second elongate linear member further define a first pair of raceways (note fig. 3A for instance); and a plurality of ball bearings (50) and bearing spacers (51) disposed within each of the first raceways.  Rechberg teaches applicant’s basic inventive claimed slide as outlined {mapped} above, but does not show the second end portion of the first elongate linear member including a wall.  As to this feature, Meyer is cited as an evidence reference for the known use of including a wall (40) as the end stop for an outer elongate linear member within an analogous art.  According, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the end stop of Rechberg’s device (Rechberg uses a pin) so as to utilize a solid wall, performing the same function, as taught by Meyer because this arrangement would provide an alternative robust end stop means by which internal linear members would be limited from passing once they are retracted back into the outermost linear member as dictated by the needs and/or preferences of the user.  It is noted that the method of forming the device, i.e., milling, is not germane to the issue of patentability of the device itself when examining a product claim; therefore, the limitation “as a result of milling” has not been given patentable weight since the prior art’s end product is structurally similar to applicant’s claimed “drawer slide”.  Regarding Claim 2, the first elongate linear member is perforated with a plurality of holes (14) to reduce the weight of the slide drawer.  Regarding Claim 3, the first elongate linear member is perforated with at least one mounting hole (15).  Regarding Claim 4, as modified, the second elongate linear member includes a resilient material (28) located on an interior side of the wall in the second interior channel adjacent the second end portion (fig. 4).   Regarding Claim 5, as modified, the wall would extend partially through the depth of the first channel (fig. 1 of Meyer).  Regarding Claim 6, the first elongate linear member includes a pair of pins (16 or 18) extending towards the first channel at the first end portion thereof.  Regarding Claim 7, the second elongate linear member is perforated with a plurality of holes (24).  Regarding Claim 8, the second elongate linear member includes a pair of roll pins (27) extending towards the first channel at the second end portion thereof, and the first elongate linear member includes a pair of roll pins (16 or 18) extending into the first channel from the first end portion thereof to confine the bearings and bearing spacers within the first bearing raceways.  Regarding Claim 9, as modified, the wall would extend through an entire depth of the first channel (shown - Meyer).  Regarding Claim 13, the drawer slide further comprising a third linear member (30) to slide within the second channel, the third elongate linear member having a first end portion (left portion – fig. 4) and a second end portion (right portion – fig. 4).  Regarding Claim 14, exterior side edges of the third elongate linear member and interior side edges of the second elongate linear member defines a pair of second bearing raceways (fig. 3A for instance).  Regarding Claim 15, a plurality of bearings (50) and bearing spacers (51) are alternatively disposed within each of the second bearing raceways.  Regarding Claim 16, the third elongate linear member includes a pair of roll pins (37) extending into the second channel at the second end portion thereof, and the second elongate linear member includes a pair of roll pins (26) extending into the second channel from the first end portion thereof to confine the bearings and bearing spacers within the second bearing raceways.  Regarding Claim 17, the third elongate linear member has an interior surface defining a third channel (shown – fig. 4).  Regarding Claim 18, the slide further comprising a fourth elongate linear member (40) fitted within the third channel, the fourth elongate linear member having a first end portion (left portion – fig. 4) aligned with the first end portion of the third elongate linear member and a second end portion (right portion – fig. 4) positioned between the first and second end portions of the third elongate linear member.  Regarding Claim 19, the third elongate linear member includes a stopper (36) protruding into the third channel at the second end portion of the third elongate linear member – as best understood {112(b) issue}.  Regarding Claim 20, as modified, the position is taken that the similarly claimed features have adequately been mapped above within the rejections and therefore a redundant mapping of the features is superfluous. Regarding Claims 21-22, the prior art teaches applicant’s basic inventive claimed drawer slide as mapped above, including the members being made out of metal; but the prior art does not specify aluminum as the metal.  As to the incorporation of a specific metal, the position is taken that it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize a varying array of known materials (aluminum being one) for the manufacture of a linear member {drawer slide} depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer.  Meyer teaches applicant’s basic inventive claimed drawer slide as mapped above, including the members being made out of metal {steel}; but Meyer does not specify aluminum as the metal.  As to the incorporation of a specific metal, the position is taken that it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize a varying array of known materials (aluminum being one) for the manufacture of a linear member {drawer slide} depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 1-9, 11 & 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rechberg [US 4,872,734] in view of Rechberg `046 and Meyer.  Rechberg`734 teaches of a drawer slide (fig. 1) comprising: a first elongate linear member (14) manufactured as a single piece of metal (identified by the cross-hatching), the first elongate linear member having a first end portion (left portion – fig. 8) including a first edge (left edge), a second end portion (right portion – fig. 8) including an end stop (shown as a pin), and an interior surface defining a first channel (shown in fig. 7) extending between the first end portion and the second end portion, the pin extending transversely across the first channel at the second end portion (fig. 7); a second elongate linear member (12) slidably located within the first channel, the second linear member having a first end portion (left portion – fig. 8) including a first edge (left edge), a second end portion (right portion – fig. 8) including a second edge (right edge), and an interior surface defining a second channel (shown in fig. 7) extending between the first end portion and the second end portion thereof, wherein interior side edges of the first elongate linear member and exterior side edges of the second elongate linear member further define a first pair of raceways (note fig. 3 for instance); and a bearing arrangement (viewed as complementary facing surfaces minus a specific teaching of a bearing – other than rollers (60) used between (10) & (12)) associated with each of the first raceways.  Rechberg `734 teaches applicant’s basic inventive claimed slide as outlined {mapped} above, but does not show a ball bearing with bearing spacer assembly within the raceways and does not show the second end portion of the first elongate linear member including a wall.  As to the bearing and spacer feature, Rechberg`046 is cited as an evidence reference for the known utilization of ball bearings (50) and bearing spacers (51) alternately disposed within a raceway of a linear member in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing arrangement of Rechberg`734 so as to include ball bearings and spacers within raceways as taught by Rechberg`046 because this composition would enhance the sliding action between adjacent linear members due to the plural ball bearing surfaces while the spacers would help to maintain a predefined bearing spacing and reduce noise associated with the assembly.  As to the wall feature, Meyer is cited as an evidence reference for the known use of including a wall (40) as the end stop for an outer elongate linear member within an analogous art.  According, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the end stop of Rechberg’s device (Rechberg uses a pin) so as to utilize a solid wall, performing the same function, as taught by Meyer because this arrangement would provide an alternative robust end stop means by which internal linear members would be limited from passing once they are retracted back into the outermost linear member as dictated by the needs and/or preferences of the user.  It is noted that the method of forming the device, i.e., milling, is not germane to the issue of patentability of the device itself when examining a product claim; therefore, the limitation “as a result of milling” has not been given patentable weight since the prior art’s end product is structurally similar to applicant’s claimed “drawer slide”.  Regarding Claim 2, the first elongate linear member is perforated with a plurality of holes (note holes as shown in fig. 7) to reduce the weight of the slide drawer.  Regarding Claim 3, the first elongate linear member is perforated with at least one mounting hole (any of the holes can be used to mount the member).  Regarding Claim 4, as modified, the second elongate linear member can include a resilient material (28) located on an interior side of the wall in the second interior channel adjacent the second end portion (note fig. 4 of Rechberg`046) in order to minimize impact between contacting parts and to reduce the noise upon contact.  Regarding Claim 5, as modified, the wall would extend partially through the depth of the first channel (fig. 1 of Meyer).  Regarding Claim 6, as modified, the first elongate linear member would include a pair of pins (16 or 18 – note Rechberg`046) extending towards the first channel at the first end portion thereof in order to retain the bearings.  Regarding Claim 7, the second elongate linear member is perforated with a plurality of holes (note fig. 7).  Regarding Claim 8, as modified, the second elongate linear member would include a pair of roll pins (27 – note Rechberg`046) extending towards the first channel at the second end portion thereof, and the first elongate linear member would include a pair of roll pins (16 or 18) extending into the first channel from the first end portion thereof to confine the bearings and bearing spacers within the first bearing raceways.  Regarding Claim 9, as modified, the wall would extend through an entire depth of the first channel (shown - Meyer).  Regarding Claim 11, the first end portion of the first elongate linear member includes a first alignment notch (99).  Regarding Claim 13, the drawer slide further comprising a third linear member (10) to slide within the second channel, the third elongate linear member having a first end portion (left portion – fig. 8) and a second end portion (right portion – fig. 8).  Regarding Claim 14, as modified, exterior side edges of the third elongate linear member and interior side edges of the second elongate linear member defines a pair of second bearing raceways (note fig. 3 as an example).  Regarding Claim 15, as modified, a plurality of bearings (50) and bearing spacers (51) would be alternatively disposed within each of the second bearing raceways.  Regarding Claim 16, as modified, the third elongate linear member would include a pair of roll pins (37) extending into the second channel at the second end portion thereof, and the second elongate linear member would include a pair of roll pins (26) extending into the second channel from the first end portion thereof to confine the bearings and bearing spacers within the second bearing raceways.  Regarding Claim 17, the third elongate linear member has an interior surface defining a third channel (shown – fig. 7).  Regarding Claim 18, the slide further comprising a fourth elongate linear member (10A) fitted within the third channel, the fourth elongate linear member having a first end portion (left portion – fig. 8) aligned with the first end portion of the third elongate linear member and a second end portion (right portion – fig. 8) positioned between the first and second end portions of the third elongate linear member.  Regarding Claim 19, the third elongate linear member includes a stopper (100, 108) protruding into the third channel at the second end portion of the fourth elongate linear member.  Regarding Claim 20, as modified, the position is taken that the similarly claimed features have adequately been mapped above within the rejections and therefore a redundant mapping of the features is superfluous.  Regarding Claims 21-22, the prior art teaches applicant’s basic inventive claimed drawer slide as mapped above, including the members being made out of metal (cross hatching); but the prior art does not specify aluminum as the metal.  As to the incorporation of a specific metal, the position is taken that it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize a varying array of known materials (aluminum being one) for the manufacture of a linear member {drawer slide} depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rechberg`046 and Meyer and further in view of Rechberg`734.  The prior art teaches applicant’s basis inventive claimed drawer slide as outlined {mapped} above, but does not show the first elongate linear member as having a first alignment notch.  As to this feature, Rechberg`734 is cited as an evidence reference for the known use of including a first alignment notch (99) along the first end portion of the first elongate linear member in an analogous art.  According, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear member of the prior art so as to incorporate an alignment notch as taught by Rechberg`734 because this arrangement would enhance the usefulness of the prior art’s device by providing a means to accommodate associated latching members.  

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.  In response to applicant’s reliance on the “milling” operation, the examiner reiterates the position that the product, i.e., the drawer slide, covered by the claim is not expressly limited by the process step set forth in the claim [the product could be limited by element(s) that can be implied from the step, but such is not the case here].  Haxton clearly shows a one-piece formed drawer slide, while Meyer shows the joining of two parts to form an integral drawer slide.  As such, the position is taken that both a case for anticipation and a prima facie case of obviousness have been established.  Regarding the case for obviousness, applicant’s claimed invention only unites old elements (linear member having an end wall) with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  The claimed “inventive feature” concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen, lacks an inventive step, and therefore does not constitute patentable subject matter.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 7, 2022

/James O Hansen/Primary Examiner, Art Unit 3637